DETAILED ACTION
This office action response to the communication filed on 11/19/2020. 
Claims 1-3 are cancelled. 
Claims 4-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on November 19, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWAMURA et al. (JP 2016/157284 A), hereinafter “D1”.

As per Claim 4, D1 discloses a communication input/output apparatus ([see, e.g., the communication input / output device 1 includes a multiplexer (MUX) 10, [Fig. 1, page 2, paragraph 5-6, see in machine translation]), comprising: 
a multiplexer configured to multiplex successively input communication data, by adding queue designation information indicating a queue corresponding to an output system through which the communication data is to be output ([see, e.g., wherein the multiplexer (MUX) 10, adds the queue designation information corresponding to the output destination of the frame data to the input frame data by the queue designation information addition section provided for each input port, and then multiplexes it by the multiplexing section to the output [Fig. 1, page 2, paragraph 1-2, 7, see in machine translation]); 
a recording device configured to temporarily accumulate the communication data transferred from the multiplexer in a write-target queue designated by the queue designation information from among a plurality of queues logically formed in a data memory ([see, e.g., wherein the recording device 30 writes the frame data transferred from the multiplexing device 10 into a write target designated by the queue designation information added to the frame data among a plurality of queues logically formed in the 
a demultiplexer (DEMAX) configured to read the communication data from a read-target queue, from among the plurality of queues corresponding to an output system selected based on a priority control logic ([see, e.g., wherein the DEMUX, demultiplexer 20 reads the frame data temporarily stored in the read target queue from the read target queue corresponding to the output system selected based on the priority control among the queues [Fig. 1, page 2, paragraph 8-9, see in machine translation]), and 
convert the communication data so that the communication data has a communication speed of an output port corresponding to the output system to output the communication data ([see, e.g., The data is converted into the communication speed of the output port by a speed conversion unit provided for each output [Fig. 25, page 2, paragraph 2-3, see in machine translation]), 
wherein the recording device (see, e.g., recording device 30, Fig. 1]) includes:
 the data memory that is composed of a DRAM including a plurality of banks and having a write pointer for each bank ([see, e.g., in the recording apparatus 30, the data memory 31A is composed of a DRAM having a plurality of row addresses for each bank, the frame data of the queue is stored at the row address corresponding to the queue, and the DRAM access unit When the frame data is written into the write target queue [Fig. 1,  25, page 2, paragraph 7-8, see in machine translation]), and 
the data memory configured to store communication data in the plurality of queues ([see, e.g., the frame data of the queue is stored at the row address 
a queue control memory configured to store an active flag ([see, e.g., wherein the reading control unit includes the queue control that includes reads active the EoF (End of Frame: frame end flag) for the queue disclosed, (see, Fig. 11, page 8 paragraph 11-12, and page 9, paragraph 1) indicating whether or not a row address of the write pointer is in an activated state for each bank ([see, e.g., wherein the End of Frame: frame end flag designates the write target row address corresponding to the write target queue is activated as the write target bank, and selects the frame data, see page 3, parag. 1, and page 5, parg. 3-4see in machine translation]); and 
a DRAM access unit configured to, when the communication data is written into the write-target queue ([see, e.g., the DRAM access unit When the frame data is written into the write target queue [Fig. 1-2, 25, page 2, paragraph 7-8, see in machine translation]),
select, from among the plurality of banks, a bank for which an active flag indicates an activated state as a write-target bank to write the communication data ([see, e.g., wherein the End of Frame: frame end flag designates the write target row address corresponding to the write target queue is activated as the write target bank to the selects the frame data, see [Fig. 1-2, 25, page 2, paragraph 7-8; page 3, parag. 1, see in machine translation]), and 
select, if there is no bank for which an active flag indicates an activated state, a bank for which an active flag indicates a deactivated state ([see, e.g., When there is no bank in which the write target row address is in the activated state, the bank in which 
as a write-target bank, activate a row address of a write pointer of the bank, and thereafter write the communication data ([see, e.g., selects the bank in which the write target row address corresponding to the write target queue is activated among the banks of the DRAM as the write target bank, and writes the frame data, see [Fig. 1-2, 25, page 4, parag. 8-9, see in machine translation]).  
As per Claim 14, is the method claim corresponding to the apparatus claim 4 that has been rejected above.  Applicant attention is directed to the rejection of claim 4.  Claim 14 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 4.

As per Claim 5, 15, D1 further discloses wherein the recording device further includes: 
a writing control device configured to instruct the DRAM access device to write the communication data transferred from the multiplexer into the write-target queue, based on queue control information of the queue control memory ([see, e.g., wherein the recording device 30, writes the frame data transferred from the multiplexing device 10 into a write target designated by the queue designation information added to the frame data among a plurality of queues logically formed in the data memory, see [Fig. 1-2, 25, page 2, paragraph 7-8, see in machine translation]); and 
  
As per Claim 6, 16, D1 further discloses wherein a plurality of virtual storage addresses are configured to be used on a virtual data memory ([see, e.g., each virtual storage area having a unique virtual storage address ADM (0 to N: N is an integer of 2 or more) configured, see page 4, paragraph 5-6, see in machine translation]), and 
the queue control memory is configured: 
to store the active flag for each bank (see, page 5, parag. 4-5, page 17, paragraph 1-3, see in machine translation]); 
to store, for each virtual storage address used on the virtual data memory, a subsequent address indicating a virtual storage address of communication data subsequent to communication data written to each virtual storage address ([see, e.g., each virtual storage area having a unique virtual storage address ADM (0 to N: N is an integer of 2 or more) configured, see page 17, paragraph 1-3, see in machine translation]); 
to store, for each queue, a queue start address and a queue last address indicating a start and a last of the virtual storage address to which the communication 
communication data of the queue is written, see page 17, paragraph 1-3, see in machine translation]); and 
to store, in common to each of the plurality of queues, a next writing address for each bank indicating a virtual storage address to which communication data is to be written next, the next writing address corresponding one-to-one to the write pointer for each bank ([see, e.g., a virtual storage address to which communication data is to be written next in common to each of the queues Stores the next write address indicating
when writing the communication data to the write target queue see page 16, page 17, paragraph 1-3, see in machine translation]).
As per Claim 7, 17, D1 further discloses wherein the writing control device is configured: 
to instruct, when the communication data is written into the write-target queue, the DRAM access device to write the communication data to a write-target virtual address including the next writing address of a bank selected as the write-target bank; to update a queue last address of the write-target queue, a subsequent address for the queue last address before the communication data is written, and a next writing address of the bank selected as the write-target bank ([see, e.g., the write control unit instructs the DRAM access unit to write the communication data to the write target virtual address composed of the next write address, and the write target Update the queue last address, the subsequent address for the queue last address before writing, and the next write address, see page 17, paragraph 1-3, see in machine translation]);   

to set the active flag to a deactivated state if the row addresses are different from each other ([see, e.g., the write disabled state and the read pointer value RP is updated to a value different from the write pointer value WP, see page 6, paragraph 5-8, and page 7, parg. 1-3, see in machine translation]).  
As per Claim 8, 18, D1 further discloses wherein the reading control device is configured: 
to instruct, when the communication data is read from the read-target queue, the DRAM access device to read the communication data from a read-target virtual address including a queue start address of the read-target queue; to update a queue start address of the read-target queue, a next writing address of a read-target bank, and a subsequent address for a next writing address of a new read-target bank ([see, e.g., the read control unit instructs the DRAM access unit to read the communication data for the read target virtual address consisting of the queue head address of the read target queue, and Update the subsequent addresses for the queue's head address, next write address, and new next write address, see page 17, paragraph 1-3, see in machine translation]);   

As per Claim 9, 19, D1 further discloses wherein the recording device further includes a queue-using address number memory configured to store, for each queue, a number of used addresses indicating a number of virtual storage addresses on the data memory used by the plurality of queues ([see, e.g., the write disabled state and the read pointer value RP is updated to a value different from the write pointer value WP, see page 6, paragraph 5-8, and page 7, parg. 1-3, see in machine translation]).   
As per Claim 10, 20, D1 further discloses wherein the recording device (see, a recording device (MEM), page 2) further includes an access arbitrator configured: 
to calculate a required number of addresses indicating a number of virtual storage addresses required for writing the communication data, based on a data length of the communication data, when the communication data is written into the write-target queue ([see, e.g., When the frame data is written into (instructed to write), the necessary address number indicating the number of virtual storage addresses required for writing is calculated based on the data length of the frame data and obtained from the queue, see page 13, paragraph 5-6, see in machine translation]); 

to determine whether writing the communication data is available by comparing the required number of addresses and the number of remaining addresses (see page 13, paragraph 5-6, see in machine translation]); and 
to instruct writing of the communication data in response to a determination that the writing is available (see page 13, paragraph 5-6, see in machine translation]).
  As per Claim 11, D1 discloses the communication input/output apparatus ([see, e.g., the communication input / output device 1 includes a multiplexer (MUX) 10, [Fig. 1, page 2, paragraph 5-6, see in machine translation]), according to claim 4, and D1 further discloses wherein the multiplexer (see, a multiplexer (MUX) 10, [Fig. 1, page 2, paragraph 5-6, see in machine translation]), comprises: 
a queue designation information adder provided for each input port (see, provided for each input port, [Fig. 1, page 2, paragraph 1-2, see in machine translation]), and configured to output frame data input from a corresponding input port after adding the queue designation information (see, provided for each input port, [Fig. 1, page 2, paragraph 1-2, 9-10 see in machine translation]); and 

As per Claim 12, D1 discloses the communication input/output apparatus according to claim 4, and D1 further discloses wherein the demultiplexer comprises: a reader; a distributor; and a speed converter provided for each output port (see, wherein the demultiplexer 20, provided with a reading unit 21, a distribution unit 22, and speed conversion units 23 and 24 as main circuit units, [Fig. 1, page 3, parg. 5-7, see in machine translation]).  
As per Claim 13, D1 discloses the communication input/output apparatus according to claim 4, and D1 further discloses wherein the DRAM access device comprises: a FIFO memory; an activation processing device; an access type determining device; a DRAM writing device; and a DRAM reading device ([see, e.g., The DRAM access unit 31B includes, as main circuit units, a FIFO memory 51, an activation processing unit 52, an access type determination unit 53, a bank management memory 54, an address management memory 55, a DRAM writing unit 56, and a DRAM reading unit 57, see [Fig. 7, page 6, parag. 4-5, see in machine translation]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     


/KHALED M KASSIM/Primary Examiner, Art Unit 2468